DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending and under consideration.
Specification
The disclosure is objected to because of the following informalities:
Page 1, the priority statement must be updated to indicate that application 16/028,740 is now U.S. Pat. No. 10,774,116.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 is the recombinant protein of claim 1, wherein the protein is derived from a bacterial virulence factor.
	The specification does not define the metes and bounds of what is a "derived" protein.  Thus, it is unclear what proteins may be included in or excluded from the scope of the claim.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 is the recombinant protein of claim 2, wherein the protein is derived from a bacterial virulence factor.
	The specification does not define the metes and bounds of what is a "derived" protein.  Thus, it is unclear what proteins may be included in or excluded from the scope of the claim.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 is the recombinant protein of claim 1, wherein the protein is derived from a pneumococcal surface protein.
	The specification does not define the metes and bounds of what is a "derived" protein.  Thus, it is unclear what proteins may be included in or excluded from the scope of the claim.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 is the recombinant protein of claim 5, wherein the protein is derived from pneumococcal surface protein C (PspC) from Streptococcus pneumoniae.
	The specification does not define the metes and bounds of what is a "derived" protein.  Thus, it is unclear what proteins may be included in or excluded from the scope of the claim.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 is the recombinant protein of claim 5, wherein the protein is derived from PspC of strain D39 (NCTC no 7466) of S. pneumoniae or PspC of strain TIGR4 (NCTC no 7465) of S. pneumoniae.
	The specification does not define the metes and bounds of what is a "derived" protein.  Thus, it is unclear what proteins may be included in or excluded from the scope of the claim.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 is the recombinant protein of claim 5, wherein the protein comprises a fragment of PspC, or a variant thereof, which is from 70 to 150 amino acids in length.
	The specification does not define the metes and bounds of what is a "variant" protein.  Thus, it is unclear what proteins may be included in or excluded from the scope of the claim.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 is the recombinant protein of claim 2, wherein the protein is derived from a pneumococcal surface protein.
	The specification does not define the metes and bounds of what is a "derived" protein.  Thus, it is unclear what proteins may be included in or excluded from the scope of the claim.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 is the recombinant protein of claim 9, wherein the protein is derived from pneumococcal surface protein C (PspC) from Streptococcus pneumoniae.
	The specification does not define the metes and bounds of what is a "derived" protein.  Thus, it is unclear what proteins may be included in or excluded from the scope of the claim.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 is the recombinant protein of claim 9, wherein the protein is derived from PspC of strain D39 (NCTC no 7466) of S. pneumoniae or PspC of strain TIGR4 (NCTC no 7465) of S. pneumoniae.
	The specification does not define the metes and bounds of what is a "derived" protein.  Thus, it is unclear what proteins may be included in or excluded from the scope of the claim.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 is the recombinant protein of claim 9, wherein the protein comprises a fragment of PspC, or a variant thereof, which is from 70 to 150 amino acids in length.
	The specification does not define the metes and bounds of what is a "variant" protein.  Thus, it is unclear what proteins may be included in or excluded from the scope of the claim.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 is the recombinant protein of claim 1, wherein the protein comprises the sequence: ATENEGSTQAATSSNMAKTEHRKAAKQWDEYIEKMLREIQLDRRKHTQNVALNIKL SAIKTKYLRELNVLEEKSKDELPSEIKAKLDAAFEKFKKDTLKPGEK (SEQ ID NO 1), or a functional variant or fragment thereof; or KQWDEYIEKMLREIQLDRRKHTQNVALNIKLSAIKTKYLRELNVLEEKSKDELPSEIK AKLDAAFEKFKKDTLKPGEK (SEQ ID NO 2), or a functional variant or fragment thereof; or
ATENEGATQVPTSSNRANESQAEQGEQPKKLDSERDKARKEVEEYVKKIVGESYA KSTKKRHTITVALVNELNNIKNEYLNKIVESTSESQLQILMMESRSKVDEAVSKFEKD SSSSSSSDSSTKPEASDTAKPNKPTEPGEK (SEQ ID NO 9), or a functional variant or fragment thereof.	
	Because the claim recites that said recombinant protein of claim 1 "comprises" SEQ ID NO:1, SEQ ID NO:2, or SEQ ID NO:9, the scope of the term permits any number additional amino acid residues on either end of the specific sequences.  
	Therefore, it is unclear if the "variants" or "fragments" include the unidentified amino acid residues.
	The specification does not define the metes and bounds of what is a "variant" protein.  Thus, it is unclear what proteins may be included in or excluded from the scope of the claim.
	It is unclear what fragments may be included in or excluded from the scope of the claim because there is no limit on the length or function.  For example, is a fragment of one amino acid included in the scope of the claim?
	If the claim is restricted to "functional fragment" then it is recommended that the claim be amended to recite "a functional variant or a functional fragment thereof".

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 is recombinant protein of claim 2, wherein the protein comprises the sequence:
ATENEGSTQAATSSNMAKTEHRKAAKQWDEYIEKMLREIQLDRRKHTQNVALNIKL SAIKTKYLRELNVLEEKSKDELPSEIKAKLDAAFEKFKKDTLKPGEK (SEQ ID NO 1), or a functional variant or fragment thereof; or KQWDEYIEKMLREIQLDRRKHTQNVALNIKLSAIKTKYLRELNVLEEKSKDELPSEIKAKLDAAFEKFKKDTLKPGEK (SEQ ID NO 2), or a functional variant or fragment thereof; or
ATENEGATQVPTSSNRANESQAEQGEQPKKLDSERDKARKEVEEYVKKIVGESYA KSTKKRHTITVALVNELNNIKNEYLNKIVESTSESQLQILMMESRSKVDEAVSKFEKD SSSSSSSDSSTKPEASDTAKPNKPTEPGEK (SEQ ID NO 9), or a functional variant or fragment thereof.
	Because the claim recites that said recombinant protein of claim 2 "comprises" SEQ ID NO:1, SEQ ID NO:2, or SEQ ID NO:9, the scope of the term permits any number additional amino acid residues on either end of the specific sequences.  
	Therefore, it is unclear if the "variants" or "fragments" include the unidentified amino acid residues.
	The specification does not define the metes and bounds of what is a "variant" protein.  Thus, it is unclear what proteins may be included in or excluded from the scope of the claim.
	It is unclear what fragments may be included in or excluded from the scope of the claim because there is no limit on the length or function.  For example, is a fragment of one amino acid included in the scope of the claim?
	If the claim is restricted to "functional fragment" then it is recommended that the claim be amended to recite "a functional variant or a functional fragment thereof".

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 is the recombinant protein of claim 5, wherein the protein comprises the sequence: ATENEGSTQAATSSNMAKTEHRKAAKQWDEYIEKMLREIQLDRRKHTQNVALNIKL SAIKTKYLRELNVLEEKSKDELPSEIKAKLDAAFEKFKKDTLKPGEK (SEQ ID NO 1), or a functional variant or fragment thereof; or KQWDEYIEKMLREIQLDRRKHTQNVALNIKLSAIKTKYLRELNVLEEKSKDELPSEIK AKLDAAFEKFKKDTLKPGEK (SEQ ID NO 2), or a functional variant or fragment thereof; or
ATENEGATQVPTSSNRANESQAEQGEQPKKLDSERDKARKEVEEYVKKIVGESYA KSTKKRHTITVALVNELNNIKNEYLNKIVESTSESQLQILMMESRSKVDEAVSKFEKD SSSSSSSDSSTKPEASDTAKPNKPTEPGEK (SEQ ID NO 9), or a functional variant or fragment thereof.	
	Because the claim recites that said recombinant protein of claim 5 "comprises" SEQ ID NO:1, SEQ ID NO:2, or SEQ ID NO:9, the scope of the term permits any number additional amino acid residues on either end of the specific sequences.  
	Therefore, it is unclear if the "variants" or "fragments" include the unidentified amino acid residues.
	The specification does not define the metes and bounds of what is a "variant" protein.  Thus, it is unclear what proteins may be included in or excluded from the scope of the claim.
	It is unclear what fragments may be included in or excluded from the scope of the claim because there is no limit on the length or function.  For example, is a fragment of one amino acid included in the scope of the claim?
	If the claim is restricted to "functional fragment" then it is recommended that the claim be amended to recite "a functional variant or a functional fragment thereof".

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 is the recombinant protein of claim 6, wherein the protein comprises at least amino acids 68-136 of PspC, or a functional variant thereof.
	The specification does not define the metes and bounds of what is a "variant" protein.  Thus, it is unclear what proteins may be included in or excluded from the scope of the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Briles et al. (U.S. Pat. No. 7,049,419, 23 May 2006).
	Claim 1 is a recombinant protein for use in the treatment of one or more medical complications associated with aberrant complement regulatory activity in a subject, the recombinant protein capable of binding to complement factor H (CFH) and inducing increased binding of C3d and C3b by bound CFH compared to unbound CFH.
	Claims 13, 14, and 15 recite that the recombinant protein comprises the sequence:  ATENEGSTGAATSSNMAKTEHRKAAKQWDEYIEKMLREIGLDRRKHTQNVALNIKLSAIKTKYLRELN VLEE KSKDELPSEIKAKLDAAFEKFKKDTLKPGEK (SEG ID NO 1), or a functional variant or fragment thereof; or KQWDEYIEKMLREIQLDRRKHTGNVALNIKLSAIKTKYLRELNVLEEKSKDELPSEfKAKLDAAFEKFKKDTL KPGEK (SEQ ID NO 2), or a functional variant or fragment thereof, or 
ATENEGATQVPTSSNRANESQAEQGEQPKKLDSERDKARKEVEEYVKKIVGESYA KSTKKRHTITVALVNELNNIKNEYLNKIVESTSESQLQILMMESRSKVDEAVSKFEKDSSSSSSSDSSTKPEASDTAKPNKPTEPGEK (SEQ ID NO 9), or a functional variant or fragment thereof.
	Dependent claims 2-19 are drawn to properties inherent in said recombinant protein, or, the bacterial source of said recombinant.
	The recitation "recombinant protein" is merely a method of making the claimed protein. The recitation of "capable of binding to complement factor H (CFH), and thereby inducing increased binding of C3d and C3b by bound CFH" is merely an inherent quality of the claimed protein.
	Thus, any art that teaches a protein which comprises either SEQ ID NO: 1, SEQ ID NO:2, or SEQ ID NO:9 reads on the claimed protein.
	Briles et al. teach Streptococcus pneumonia proteins (SEQ ID NO:6, 10, 54, 56) which comprise instant SEQ ID NO:1.
	Briles et al. teach Streptococcus pneumonia proteins (SEQ ID NO:10, 54, 56, 58) which comprise instant SEQ ID NO:2.
	Briles et al. teach Streptococcus pneumonia proteins (SEQ ID NO:12, 13) which comprise instant SEQ ID NO:9.
Claims 1-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wizemann et al. (U.S. Pat. No. 6,503,511, January 7, 2003).
	Claim 1 is a recombinant protein for use in the treatment of one or more medical complications associated with aberrant complement regulatory activity in a subject, the recombinant protein capable of binding to complement factor H (CFH) and inducing increased binding of C3d and C3b by bound CFH compared to unbound CFH.
	Claims 13, 14, and 15 recite that the recombinant protein comprises the sequence:  ATENEGSTGAATSSNMAKTEHRKAAKQWDEYIEKMLREIGLDRRKHTQNVALNIKLSAIKTKYLRELN VLEE KSKDELPSEIKAKLDAAFEKFKKDTLKPGEK (SEG ID NO 1), or a functional variant or fragment thereof; or KQWDEYIEKMLREIQLDRRKHTGNVALNIKLSAIKTKYLRELNVLEEKSKDELPSEfKAKLDAAFEKFKKDTL KPGEK (SEQ ID NO 2), or a functional variant or fragment thereof, or 
ATENEGATQVPTSSNRANESQAEQGEQPKKLDSERDKARKEVEEYVKKIVGESYA KSTKKRHTITVALVNELNNIKNEYLNKIVESTSESQLQILMMESRSKVDEAVSKFEKDSSSSSSSDSSTKPEASDTAKPNKPTEPGEK (SEQ ID NO 9), or a functional variant or fragment thereof.
	Dependent claims 2-19 are drawn to properties inherent in said recombinant protein, or, the bacterial source of said recombinant.
	The recitation "recombinant protein" is merely a method of making the claimed protein. The recitation of "capable of binding to complement factor H (CFH), and thereby inducing increased binding of C3d and C3b by bound CFH" is merely an inherent quality of the claimed protein.
	Thus, any art that teaches a protein which comprises either SEQ ID NO: 1, SEQ ID NO:2, or SEQ ID NO:9 reads on the claimed protein.
	Wizemann et al teach Streptococcus pneumonia proteins (SEQ ID NO: 4, 10) which comprise instant SEQ ID NO:2 

Claims 1-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tuomanen et al. (U.S. Pat. No. 6,858,706, February 22, 2005).
	Claim 1 is a recombinant protein for use in the treatment of one or more medical complications associated with aberrant complement regulatory activity in a subject, the recombinant protein capable of binding to complement factor H (CFH) and inducing increased binding of C3d and C3b by bound CFH compared to unbound CFH.
	Claims 13, 14, and 15 recite that the recombinant protein comprises the sequence:  ATENEGSTGAATSSNMAKTEHRKAAKQWDEYIEKMLREIGLDRRKHTQNVALNIKLSAIKTKYLRELN VLEE KSKDELPSEIKAKLDAAFEKFKKDTLKPGEK (SEG ID NO 1), or a functional variant or fragment thereof; or KQWDEYIEKMLREIQLDRRKHTGNVALNIKLSAIKTKYLRELNVLEEKSKDELPSEfKAKLDAAFEKFKKDTL KPGEK (SEQ ID NO 2), or a functional variant or fragment thereof, or 
ATENEGATQVPTSSNRANESQAEQGEQPKKLDSERDKARKEVEEYVKKIVGESYA KSTKKRHTITVALVNELNNIKNEYLNKIVESTSESQLQILMMESRSKVDEAVSKFEKDSSSSSSSDSSTKPEASDTAKPNKPTEPGEK (SEQ ID NO 9), or a functional variant or fragment thereof.
	Dependent claims 2-19 are drawn to properties inherent in said recombinant protein, or, the bacterial source of said recombinant.
	The recitation "recombinant protein" is merely a method of making the claimed protein. The recitation of "capable of binding to complement factor H (CFH), and thereby inducing increased binding of C3d and C3b by bound CFH" is merely an inherent quality of the claimed protein.
	Thus, any art that teaches a protein which comprises either SEQ ID NO: 1, SEQ ID NO:2, or SEQ ID NO:9 reads on the claimed protein.
	Tuomenan et al teach Streptococcus pneumonia proteins (SEQ ID NO: 39) which comprise instant SEQ ID NO:9.

Claims 1-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tuomanen et al. (U.S. Pat. No. 7,479,282, 20 January 2009).
	Claim 1 is a recombinant protein for use in the treatment of one or more medical complications associated with aberrant complement regulatory activity in a subject, the recombinant protein capable of binding to complement factor H (CFH) and inducing increased binding of C3d and C3b by bound CFH compared to unbound CFH.
	Claims 13, 14, and 15 recite that the recombinant protein comprises the sequence:  ATENEGSTGAATSSNMAKTEHRKAAKQWDEYIEKMLREIGLDRRKHTQNVALNIKLSAIKTKYLRELN VLEE KSKDELPSEIKAKLDAAFEKFKKDTLKPGEK (SEG ID NO 1), or a functional variant or fragment thereof; or KQWDEYIEKMLREIQLDRRKHTGNVALNIKLSAIKTKYLRELNVLEEKSKDELPSEfKAKLDAAFEKFKKDTL KPGEK (SEQ ID NO 2), or a functional variant or fragment thereof, or 
ATENEGATQVPTSSNRANESQAEQGEQPKKLDSERDKARKEVEEYVKKIVGESYA KSTKKRHTITVALVNELNNIKNEYLNKIVESTSESQLQILMMESRSKVDEAVSKFEKDSSSSSSSDSSTKPEASDTAKPNKPTEPGEK (SEQ ID NO 9), or a functional variant or fragment thereof.
	Dependent claims 2-19 are drawn to properties inherent in said recombinant protein, or, the bacterial source of said recombinant.
	The recitation "recombinant protein" is merely a method of making the claimed protein. The recitation of "capable of binding to complement factor H (CFH), and thereby inducing increased binding of C3d and C3b by bound CFH" is merely an inherent quality of the claimed protein.
	Thus, any art that teaches a protein which comprises either SEQ ID NO: 1, SEQ ID NO:2, or SEQ ID NO:9 reads on the claimed protein.
	Tuomenan et al teach Streptococcus pneumonia proteins (SEQ ID NO:38,  39) which comprise instant SEQ ID NO:9


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        June 23, 2021